Citation Nr: 0639398	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
ectasia/fusiform aneurysm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that granted the veteran's claim of entitlement to 
service connection for ectasia/fusiform aneurysm, at a 
noncompensable level.  

A videoconference hearing was held before the undersigned 
Acting Veterans Law Judge in October 2002.  This issue was 
remanded in November 2003 and August 2005, and now returns 
again before the Board.  The veteran continues to disagree 
with the level of disability assigned.


FINDING OF FACT

The veteran's ectasia/fusiform aneurysm is currently 
asymptomatic.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's ectasia/fusiform aneurysm have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7112 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2005 and 
April 2006.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder. 38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 3 8 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran is currently assigned a noncompensable rating for 
his service connected 
ectasia/fusiform aneurysm under 38 C.F.R. § 4.104, Diagnostic 
Code 7112 (2006).  That code provides that a noncompensable 
evaluation is assignable for an asymptomatic aneurysm of any 
small artery.  A note following that code provides that, if 
the aneurysm is symptomatic, the disability is to be 
evaluated according to the body system affected.  Following 
surgery, residuals are also to be evaluated under the body 
system affected. 

Taking into account all evidence of record, the Board finds 
that the veteran is not entitled to a compensable evaluation 
for his service connected ectasia/fusiform aneurysm, as the 
medical evidence of record does not show that the veteran 
currently has any symptoms attributable to this disability.  
In this regard, the Board notes the findings from a June 2000 
report of VA examination, which found the veteran to have a 
basilar aneurysm by history, and noted no current 
symptomatology related to that aneurysm.  An addendum to that 
examination dated September 2000 also did not find any 
symptomatology related to the veteran's aneurysm, and also 
noted that the veteran's intracranial aneurysm was a 
congenital condition.  The report of a July 2001 VA 
examination noted the presence of a basilar aneurysm, but did 
not find any symptomatology attributable to that disability.  
In a report of VA evaluation dated July 2003, and conducted 
by the Chief of Cardiac Critical Care of a VA Medical Center, 
the veteran's aneurysm was specifically noted to be 
asymptomatic. 

The Board recognizes that the veteran testified, in his 
hearing testimony before the undersigned Acting Veterans Law 
Judge in October 2002, that he felt he did have symptoms 
related to his aneurysm, including dizziness.  Initially, the 
Board points out that the veteran is not a medical 
professional and is not competent to offer an opinion as to 
the etiology of his symptomatology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board 
notes the opinion from another of the veteran's July 2003 VA 
examinations, which indicates that, while neurological 
symptoms could potentially result from micro emboli 
originating from the veteran's basilar artery aneurism, the 
more likely etiology was the veteran's poorly controlled 
hypertension.  The examiner noted that this was supported by 
the fact that the frequency of the neurological symptoms, 
such as dizziness, had been significantly reduced since the 
veteran's blood pressure control had been improved.  The 
veteran also stated that he had been asymptomatic the past 6 
months, and the examiner noted that a repeat MRI/MRA had 
revealed no morphologic change in the aneurysm, which the 
examiner indicated was strong evidence that the veteran's 
basilar aneurysm was asymptomatic.

Therefore, with no medical evidence having been presented to 
show that the veteran currently has any symptomatology 
related to his service connected ectasia/fusiform aneurysm, 
the Board finds that the preponderance of the evidence of 
record is against a grant of a higher evaluation for this 
condition.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
ectasia/fusiform aneurysm is denied.



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


